Citation Nr: 0009033	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  97-12 610	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from July 1977 to 
October 1985 and from November 1986 to December 1993.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision by the RO which 
denied an increase in a 10 percent rating for hypothyroidism.  
In June 1997, the RO increased the rating for hypothyroidism 
to 30 percent.  The veteran continues to appeal the assigned 
rating.  In July 1998, the Board remanded the case to the RO 
for further development.  The case was subsequently returned 
to the Board.


REMAND

The veteran's claim for an increased rating for 
hypothyroidism is well grounded, and the file indicates there 
is a further VA duty to assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

This case was previously remanded, partly for a VA 
examination to determine the current level of severity of the 
service-connected hypothyroidism.  An examination was 
conducted in March 1999, and although such examination was 
thorough in many respects, it did not clearly identify, as 
requested in the remand, whether there was any objective 
evidence of muscular weakness, mental disturbance, and weight 
gain due to the service-connected hypothyroidism.  Thus, the 
case must again be remanded for the examiner to review the 
file and provide the necessary information.  38 C.F.R. § 4.2 
(1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The claims file shows the veteran has orthopedic problems in 
his upper and lower extremities.  It is unclear whether any 
weakness of the limbs is due to the veteran's service-
connected hypothyroidism or whether it is due to orthopedic 
disorders.  Thus, additional information is needed from the 
doctor.

Any ongoing medical records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment for 
hypothyroidism since 1998.  The RO should 
then obtain copies of the related medical 
records, which are not already on file, 
following the procedures of 38 C.F.R. § 
3.159.

2.  After the above records are obtained, 
the RO should contact the VA examiner who 
conducted the March 1999 VA examination, 
and ask him to review the claims file, 
including all VA examination reports and 
all outpatient treatment reports.  The 
doctor should then clearly state whether 
the veteran has muscular weakness, mental 
disturbance, and weight gain (as well as 
other signs and symptoms listed in Code 
7903) and whether such are due to 
hypothyroidism (versus some other cause).  
In this regard, the doctor should pay 
particular attention to VA orthopedic 
evaluations of record.

If the examiner who conducted the March 
1999 examination is unavailable, the RO 
should provide the claims folder to 
another qualified VA doctor who should 
review the records and provide the 
requested information.

3.  After assuring compliance with the 
above development, the RO should review 
the claim for an increased rating for 
hypothyroidism.

If the claim is denied, the veteran and his representative 
should be issued a supplemental statement of the case and 
given an opportunity to respond.  Then, the case should be 
returned to the Board.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




